The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election claims 1-13 and newly added claims 26-37 filed on 10/27/22 have been acknowledged and entered. By this election, claims 14-25 is cancelled; claims 1-13 and newly added claims 26-37 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-28 and 31-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (2004/0160752).
	Regarding claims 26, 32 and 35, Yamashita (Figs. 5 labeled by Examiner below) discloses a method of making a semiconductor device, comprising: providing a first substrate 21 (the upper of #21); providing a second substrate 21 (the lower of #21);
disposing a first semiconductor component 24b between the first substrate 21 and the second substrate 21 (the lower of #21); disposing a first encapsulant 22 between the first substrate 21 and second substrate 21; and disposing a SiP submodule over the first substrate 21 opposite the first encapsulant 22 (Figs. 5 labeled by Examiner).



    PNG
    media_image1.png
    777
    836
    media_image1.png
    Greyscale







	Regarding claims 27, 33 and 36, Yamashita (Figs. 5 labeled by Examiner) discloses further including disposing a vertical interconnect structure 23 between the first substrate 21 and second substrate 21.

	Regarding claim 28, Yamashita (Figs. 5 labeled by Examiner) discloses further including disposing a second semiconductor component 24a over the second substrate 21 opposite the first encapsulant 21.

	Regarding claims 31 and 37, Yamashita (Figs. 5 labeled by Examiner) discloses wherein the first semiconductor component 24b includes a shielding layer 27.

	Regarding claim 34, Yamashita (Figs. 5 labeled by Examiner) discloses further including disposing a second semiconductor component 24a over the first substrate 21 opposite the first semiconductor component 24b.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-13 and 26-37 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,189,598.  Although the conflicting claims are not identical, they are not patentably distinct from each other because as follows: both U.S. Patent and instant application claimed the first substrate is disposed over the second substrate with the first semiconductor component and second semiconductor component between the first substrate and second substrate; a first encapsulant is deposited between the first substrate and second substrate; a SiP submodule is disposed over the first substrate or second substrate opposite the encapsulant; and a shielding layer is formed over the SiP submodule. Moreover, the claims 1, 7, 14 and 20 in the U.S. No. 11,189,598 are either narrower version of the claims of the instant application or obvious variations thereof.  Specifically, claim 1 of U.S. patent discloses a semiconductor device, comprising: providing a first substrate with a first semiconductor component mounted to the first substrate (claim 1, lines 1-3); disposing a second substrate over the first substrate with a second semiconductor component mounted to the second substrate (claim 1, lines 3-6); depositing a first encapsulant between the first substrate and second substrate over the first semiconductor component and second semiconductor component (claim 1, lines 3-15 and 18-19); disposing a vertical interconnect structure over the first substrate opposite the first encapsulant (claim 1, lines 16-17); depositing a second encapsulant over the first substrate and vertical interconnect structure (claim 1, lines 20-23); and forming a groove in the second encapsulant around the vertical interconnect structure (claim 14, lines 16-17).

Regarding claims 2-13 and 26-37 of the instant application, which claim the same subject matter as disclosed in claims 1-25 of U.S. Patent No. 11,189,598.

The facts are that the claims of the U. S. Patent No. 11,189,598 and instant application have claimed the same goal and are not distinguished from each other.

Allowable Subject Matter
Claims 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-13 are allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1 and 7. Specifically, the combination of a method of making a semiconductor device, a semiconductor device, comprising: depositing a first encapsulant between the first substrate and second substrate over the first semiconductor component and second semiconductor component; disposing a vertical interconnect structure over the first substrate opposite the first encapsulant; depositing a second encapsulant over the first substrate and vertical interconnect structure; and forming a groove in the second encapsulant around the vertical interconnect structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/Primary Examiner, Art Unit 2814